IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: THE PETITION OF LAW                    :   No. 74 WM 2020
 STUDENTS FOR EQUITABLE                        :
 RESPONSES TO COVID-19 BY RYAN                 :   Petition for Review Under the
 ALOYSIUS SMITH AND PRETTY                     :   Court’s Exclusive Jurisdiction and for
 MARTINEZ, TRUSTEES AD LITEM;                  :   Extraordinary Relief under the
 ROBERT SUITE, MARY BETH KUZNIK,               :   Court’s King’s Bench Jurisdiction
 BRANDON VANTINE, ROBERT GAVIN,                :
 CHRISTIAN WOLGEMUTH, JESSICA                  :
 MCDERMOTT, RAVEN MOORE, DEREK                 :
 DEMERI, CATHERINE CUFF, MICHELLE              :
 TABACH, KARLA PISARCIK, CAROLINE              :
 ROBELEN, KARLI STUDY                          :


                                       ORDER


PER CURIAM

      AND NOW, this 10th day of September, 2020, Petitioners’ Application for Leave to

File Reply Brief is GRANTED, and their Petition for Review under the Court’s Exclusive

Jurisdiction and for Extraordinary Relief under the Court’s King’s Bench Jurisdiction is

DENIED. Respondent’s Application for Leave to File Post-Submission Communication is

DENIED as moot.